HH
per curiam:
Contra el abogado Alfredo Cardel Matos, el Procurador General de Puerto Rico presentó querella impu-tándole violación al Canon 18 de los de Ética Profesional por alegadas actuaciones negligentes de éste con relación a un mandato recibido del Sr. Ramón Cuevas Ramírez y que cul-minó con la desestimación por inactividad del caso CD-75-112 ante el Tribunal de Distrito.
Se designó comisionado al Lie. Carlos M. Maldonado Casi-llas, ex juez del Tribunal Superior, con la encomienda de reci-*2bir la prueba y rendir un informe. Previo los tramites de rigor, éste rindió su informe. Tenemos el beneficio de la comparecen-cia del Procurador General, quien coincide con las determina-ciones de hecho vertidas en el mismo.
A los fines de una adecuada adjudicación, basta reprodu-cir las siguientes determinaciones pertinentes :
6. Estando, a juicio del Comisionado, únicamente en con-troversia la actuación del querellado respecto del accidente automovilístico que motivó la demanda radicada en San Ger-mán (75-112) y apareciendo que el querellante recibió su compensación por activas gestiones del querellad o, el hecho de que el querellado no informara lo acontencido al Tribunal, lo consideramos como un error de menor importancia fun-dado en la inexperiencia.
Fundándose también en la inexperiencia la premura con que el querellado decidió tomar la representación en el día en que la acción prescribía, lo que, unido a la actitud del que-rellante Ramón Cuevas Ramírez de no revelar su represen-tación de otros intereses, impidió al querellado percatarse de ello hasta que se le notificó con copia de la sentencia en el caso 75-1525.
7. El Comisionado Especial no va a hacer conclusiones adi-cionales a las ya formuladas a pesar de la cuantiosa eviden-cia contenida en el récord en evitación de afectar procedi-mientos judiciales en trámite y aún procedimientos que pudieran iniciarse de naturaleza criminal. No obstante, las conclusiones de hecho ya formuladas le permiten al Comi-sionado recomendarle al Tribunal Supremo el archivo de la presente querella previa advertencia al querellado de la más estricta observancia de los Cánones de Ética.
1=1
A la luz de lo antes expuesto, consideramos que el enojoso trámite disciplinario a que ha estado expuesto el abogado Cardel Matos es suficientemente aleccionador. Debe servirle de estímulo para que en el futuro observe de manera rigurosa los Cánones de Ética. Sin ninguna otra sanción, se dispone que *3copia de la presente se una a su expediente personal obrante en la Secretaría.

Se dictará la correspondiente sentencia.